DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 August 2022 has been entered.

Response to Amendment
Claims 1-3, 5-10, & 12-15 were previously pending in this application.  The amendment filed 11 August 2022 has been entered and the following has occurred: Claims 1, 8, & 15 have been amended.  Claims 7 & 14 have been cancelled.  No Claims have been added.
Claims 1-3, 5-6, 8-10, 12-13, & 15 remain pending in the application. 









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-6, 8-10, 12-13, & 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 8-10 & 12-13), machine (claims 1-3 & 5-6), and manufacture (claims 15) which recite steps of:
receive a data record comprising the drug discovery information from the plurality of data records and a metadata associated with the data record from the database, wherein drug discovery information relates to gaining knowledge of an unknown drug, pathway, target, or disease or inter-relation therebetween, intended for use in the diagnosis, cure, mitigation, or prevention of a disease, wherein the date record corresponds to one of a predefined data type recognized;
retrieve one or more ontologies from amongst the plurality of ontologies, based on the metadata of the data record;
measure a term frequency of keywords in the retrieved ontology against a term frequency of keywords in the data record;
validate the data record to identify a domain associated with the data record, wherein the keywords from the retrieved ontology which are mapped by the keywords in the data record have a value associated, wherein the value is based on the number of times the keywords are mapped, and wherein if the value associated with the keywords from the retrieved ontology is above a predetermined value the data record is validated to belong to the domain of the keywords in the retrieved ontology,
validate the data record by calculating a confidence score based on the presence of keywords in the data record from the retrieved ontology, wherein if the confidence score is above a predefined score the data record is validated to belong to the domain of the keywords in the retrieved ontology;
extract one or more value features from the validated data record to determine an association of the data record to a node in a network map of biomedical entities in a network map of stages of a drug discovery process
display the network map;
generate a hash of the data record, the metadata and the determined association of the data record to the node in the network map, wherein the hash is different for the data record, the metadata, and the determined association of the data record; and
store the hash on a cryptographic ledger associated with the blockchain platform along with a timestamp.
These steps of receiving a medical data record comprising varying types of medical information, measuring term frequency of keywords in the data record, determining an ontology that the data record belongs to, based on the term frequency of keywords and extracting one or more value features based on the determined ontology, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the determining an ontology that the data record belongs to language, determining an ontology in the context of this claim encompasses a mental process of the user reading the data record and determining the context of the data record.  Similarly, the limitation of measuring a frequency of keywords in the retrieved ontology vs. the terms' frequency in the data record, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the validating the ontology by determining if a term’s frequency surpasses a threshold language, determining if a term’s frequency surpasses a threshold in the context of this claim encompasses a mental process of the user physically counting the terms present and comparing this to a threshold statistic to validate the ontology.  While there are varying other parts of the method that may be considered separate from the abstraction itself, under broadest reasonable interpretation, the Claims include ontological or semantic processing, which is reasonable to be performed in the mind of a human, as this is an activity performed by humans whenever speaking, processing language, etc.  Furthermore, these additional steps that are separate from the abstraction will be considered below via the Alice/Mayo framework.  However, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstraction/abstract ideas.  Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-3, 5-6, 9-10, & 12-13, reciting particular aspects of the system’s parameters or how the natural language processing efforts may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a blockchain based platform and a processor, hash generation algorithm, a graphical user interface amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0026], [0032], [0045], [0041], respectively, see MPEP 2106.05(f));
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving a data record comprising varying types of medical information and metadata associated with the data record, retrieving one or more ontologies from an ontology database, and receiving a network map of biomedical entities, amounts to mere data gathering, recitation of measuring term frequency of keywords to determine or identify a domain of a specific ontology that said keywords are associated with, generating/storing a hash of the data record, the metadata and the determined association of the data record, calculating and comparing a confidence score based on the presence of keywords in the data record from the ontology domain to a predetermined confidence threshold, creating a network map using associations within the received data records, amounts to selecting a particular data source or type of data to be manipulated, recitation of validating the retrieved ontology and extract one or more value features from the validated data record, displaying the network map on a graphical user interface, amounts to insignificant application, see MPEP 2106.05(g));
generally link the abstract idea to a particular technological environment or field of use (such as determining an association of the data record to a node in an network map of biomedical entities or determining an ontology such as a medical ontology or medical record ontology in particular, and/or implementing said ontological processing within blockchain platform(s), see MPEP 2106.05(h));
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-3, 5-6, 9-10, & 12-13, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2 & 9,  which recite limitations relating to receiving predefined data types such as experimental reports, publications, and research articles, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 3 & 10, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 2 & 9, additional limitations which generally link the abstract idea to a particular technological environment or field of use, claims 3, 5-6, 10, & 12-13, which recite additional limitations relating to further limiting specifications/parameters of a blockchain-based system).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving a data record comprising varying types of medical information and metadata associated with the data record; retrieving one or more ontologies from an ontology database, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); comparing term frequencies of keywords from the retrieved ontology vs keywords present in the data record according to a threshold value, generating a hash of the data record, the metadata, and the determined association of the data record, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); validating that a certain data record belongs to a certain ontology, associating the data record to a node in a network map of biomedical entities, and/or creating and updating a network map based on associations within the plurality of received records, reports, publications, articles, etc. e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing a medical data record database, storing an ontology database, storing varying parameters of the blockchain-based system, storing results of the blockchain-based system and storing/retrieving a network map of biomedical entities, storing a hash of the data record, the metadata and the determined association of the data record e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Furthermore, newly amended limitations to the independent Claims that include generating a hash of the data record, the metadata and the determined association of the data record to the node in the network map and storing the hash on a cryptographic ledger and/or other limitations that may generally relate to blockchain platforms such as a hash generation algorithm which represent well-understood, routine, and conventional activity that is already found in prior art systems that utilize blockchain platforms.  Applicant’s specification Par [0045] describes the general nature of the algorithms/platforms and specifically identifies types of algorithms/platforms that are already known in the art such as SHA1/SHA2 for generating hash.  Shah Par [0003] & [0034] describes the generalized nature of utilizing blockchain platforms in conjunction with natural language processing systems, such as in the medical field for purposes of generating treatments/medicine regimens for patients; Ohnemus Par [0147]-[0149] & [0157] further demonstrates the generalized use of creating secure private objects representing health-related information by validation (such as via a hash) and storage in a blockchain or other suitable technology; Curbera Par [0039]-[0041] describes the improvement upon existing generalized blockchain technology, existing blockchain technology that makes use of generating and storing hashes of varying information such as personal information, medical or clinical information, a patient profile, and/or health information.  Therefore, while the amended limitations do limit the Claims to a technological environment, i.e. hash generation and blockchain platforms, the aspect of the technological environment do not amount to significantly more than the recited abstract idea, and instead represent well-understood, routine, and conventional activity already found in prior art systems before the filing date of the claimed invention
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-3, 5-6, 9-10, & 12-13, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-3 & 9-10, which recite various limitations of receiving data such as via experimental reports, publications, research articles, etc., receiving value features from the received report, publications, articles, etc., receiving a network map using associations with the plurality of received data records, reports, publications, articles, etc., e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 5-6 & 12-13, which recite utilizing a ledger for purposes of cryptographic encoding/protection, calculating a confidence score and/or associations for extracted one or more value features from a data record, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 2-3, 5-6, 9-10 & 12-13, which recite general limitations of storing and/or retrieving computerized instructions for performing the methods recited in the Claims, storing and/or retrieving information, data, parameters, etc., storing infrastructure for blockchain processing, storing instructions and infrastructure for network communication purposes, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-10, 12-13, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (U.S. Patent Publication No. 2017/0103167) in view of Boloor et al. (U.S. Patent Publication No. 2016/0019299).
 
Claim 1 –
Regarding Claim 1, Shah discloses a system for secure drug discovery information processing over a blockchain based platform, the system comprising:
a database to store a plurality of data records and related metadata and a plurality of ontologies (See Shah Par [0027] which discloses varying ways of storing data records and metadata related to those data records, along with natural language processing efforts; See Shah Par [0009] which discloses digitally stored taxonomies/ontologies for determining comparable terms for natural language processing efforts); and
a processor to:
receive a data record comprising the drug discovery information from the plurality of data records and a metadata associated with the data record from the database, wherein drug discovery information is indicative of an unknown drug, pathway, target or disease, and inter-relationships therebetween, intended for use in the diagnosis, cure, mitigation, or prevention of a disease, wherein the data record corresponds to one of a predefined data type recognized by the blockchain based platform (See Shah Par [0005] which discloses receiving medical and demographic records of patients, which include a variety of information including, demographic information, medical history, diagnostic/pathology reports, medical reports or prescriptions, or other information for purposes of billing, historical assessments, future care taking in terms of treatment, such as medicine included in treatment, etc.; See Shah Par [0027]-[0028] and Par [0036] which discloses receiving one or more data records and metadata associated with the one or more data records and further corresponding to difference sources such as doctor’s visits, lab tests or experimental reports, hospital stays, clinical trials, patient problems, patient’s health information, patient habits, patient medical history, patient appointments, patient medical insurance, patient medical bills status, or any other information; therefore Shah specifically makes mention of clinical trials & experimental reports or lab tests information relating to drug, treatment pathways, or diseases/ailments of the patient, and in Shah makes mention in Par [0005] of the varying reports for patients, medical reports, prescriptions, etc. being able to be used for historical assessments, future care taking, and ongoing medical or health assessment or treatment, which is understood to read on being indicative inter-relationships between drugs/medicines, treatments, and diseases of a patient);
retrieve one or more ontologies from amongst the plurality of ontologies, based on the metadata of the data record (See Shah Par [0036] which discloses natural language processing capabilities being created, in accordance with the metadata learned from the database drivers and the blockchain system; See Shah Par [0009] which discloses digitally stored taxonomies/ontologies for determining comparable terms for natural language processing efforts);
measure a term frequency of keywords in the retrieved ontology against a term frequency of keywords in the data record (See Shah Par [0009] which discloses the taxonomies being defined in a computerized format such as a computerized category profile and includes digitally stored terms with associated identifiers indicative of certain terms within the taxonomy; See Shah Par [0068] which discloses the metadata and the master data being clustered by the machine learning system, around certain topics or hierarchies identified based on repeat behavior of words in the corpus of the master data and metadata to depict relative occurrences of the fields and elements defined by repeat words);
validate the data record to identify a domain associated with the data record (See Shah Par [0051]-[0052] which discloses a master data validation system for determining and validating a unified view of the entire health data stored in or associated with the records based on varying factors such as NLP capabilities and hierarchies; See Shah Par [0055]-[0056] which discloses the system identifying concepts that are related to certain alphanumeric characters and thereby an ontology being developed, that which contains medical concepts with hierarchies and other domain relationships between; See Shah Par [0068] which discloses the master data and the metadata being validated with machine learning systems and the machine learning systems applying contextual and linguistic techniques with the use of a language cue engine, and repeat behavior/levels or occurrences of certain words in the master data and metadata), 
wherein the keywords from the retrieved ontology which are mapped by the keywords in the data record have a value associated (See Shah Par [0055]-[0056] which discloses the system identifying concepts that are related to certain alphanumeric characters and thereby an ontology being developed, that which contains medical concepts with hierarchies and other domain relationships between; See Shah Par [0068] which discloses the master data and the metadata being validated with machine learning systems and the machine learning systems applying contextual and linguistic techniques with the use of a language cue engine, and repeat behavior/levels or occurrences of certain words in the master data and metadata), 
wherein the value is based on the number of times the keywords are mapped (See Shah Par [0068] which discloses the master data and the metadata being validated with machine learning systems and the machine learning systems applying contextual and linguistic techniques with the use of a language cue engine, and repeat behavior/levels or occurrences of certain words in the master data and metadata), and 
extract one or more value features from the validated data record to determine an association of the data record to a node in a network map of a drug discovery process (See Shah Par [0005] which discloses receiving medical and demographic records of patients, which include a variety of information including, demographic information, medical history, diagnostic/pathology reports, medical reports or prescriptions, or other information for purposes of billing, historical assessments, future care taking in terms of treatment, such as medicine or drugs included in treatment, etc.; See Shah Par [0009] which discloses the learning system using semantics learning appliances that perform mapping of the inflowing unstructured or semi-structured dataset with the structured computerized dataset and further transmitting said structured computerized dataset at least in part from said blockchain configured records database to said first data provider through digital transmission);
create the network map using associations within the plurality of data records (See Shah Par [0032] which discloses a social networking platform that can create a complex mapping of fields and elements for transformation to a unified structure as per records database requirements and host this information to various clinical data providers where they may store and update information and further provides a platform for hosting information related to one or more clinical data providers of that match certain queries or proxies associated with the variety of data collected; furthermore, the broadest reasonable interpretation of “new findings related to new drug discovery and associations related to the new findings within the network map” is understood to include any new elements/information, contacts, etc., associated with a new drug discovery and/or drug association)
wherein the network map is modified to include new findings related to new drug discovery and associations related to the new findings within the network map (See Shah Par [0032] which discloses a social networking platform that can create a complex mapping of fields and elements for transformation to a unified structure as per records database requirements and host this information to various clinical data providers where they may store and update information and further provides a platform for hosting information related to one or more clinical data providers of that match certain queries or proxies associated with the variety of data collected; furthermore, the broadest reasonable interpretation of “new findings related to new drug discovery and associations related to the new findings within the network map” is understood to include any new elements/information, contacts, etc., associated with a new drug discovery and/or drug association; Therefore, see Shah Par [0034] which specifically states that the distributed nature of the blockchain configured digital ecosystem allows for shared data which provides near real-time updates across a network accessible to all authorized entities);
display the network map on a graphical user interface (See Shah Par [0009] which discloses the learning system using semantics learning appliances that perform mapping of the inflowing unstructured or semi-structured dataset with the structured computerized dataset and further transmitting said structured computerized dataset at least in part from said blockchain configured records database to said first data provider through digital transmission; See Shah Par [0077] which discloses displaying accessed data on a display device as well as a configurable appliance that contains scripts and plugins and APIs to allow presentation of said data, thereby constituting a GUI);
generate a hash of the data record, the metadata and the determined association of the data record to the node in the network map (See Shah Par [0034] which discloses that the records database may be blockchain configured which constitutes a system wherein each block contains a cryptographic hash of the previous block and a timestamp and the blockchain system providing access to distributed ledgers to maintain secure exchange;  Furthermore, Par [0082] which discloses auto-hashing the review interactions at any required interval (at the data record level, metadata level, association level, etc.) to compartmentalize the documents and ensure security of the data records/interactions with the data record), 
wherein the hash is different for the data record, the metadata and the determined association of the data record (See Shah Par [0034] which discloses that the records database may be blockchain configured which constitutes a system wherein each block contains a cryptographic hash of the previous block and a timestamp and the blockchain system providing access to distributed ledgers to maintain secure exchange;  Furthermore, Par [0082] which discloses auto-hashing the review interactions at any required interval (at the data record level, metadata level, association level, etc.) to compartmentalize the documents and ensure security of the data records/interactions with the data record), 
wherein the hash is generated using hash generation algorithms (See Shah Par [0034] which discloses that the records database may be blockchain configured which constitutes a system wherein each block contains a cryptographic hash of the previous block and a timestamp and the blockchain system providing access to distributed ledgers to maintain secure exchange;  Furthermore, Par [0082] which discloses auto-hashing the review interactions at any required interval (at the data record level, metadata level, association level, etc.) to compartmentalize the documents and ensure security of the data records/interactions with the data record); and
store the hash of the data record on a cryptographic ledger associated with the blockchain platform along with a timestamp (See Shah Par [0034] which discloses that the records database may be blockchain configured which is understood to constitute a system wherein each block contains a cryptographic hash of the previous block and a timestamp associated with each data record;  See Shah Par [0082] which discloses the data store auto-hashing review interaction at any required interval and storing the hashes in the records database/blockchain system, which is understood to be stored within the cryptographic, distributed ledger of the blockchain system),
wherein the blockchain platform is configured to store the hash of the data record to secure the data record (See Shah Par [0034] which discloses that the records database may be blockchain configured which is understood to constitute a system wherein each block contains a cryptographic hash of the previous block and a timestamp associated with each data record;  See Shah Par [0082] which discloses the data store auto-hashing review interaction at any required interval and storing the hashes in the records database/blockchain system, which is understood to be stored within the cryptographic, distributed ledger of the blockchain system).

While Shah discloses calculating a value associated with keywords (such as number of occurrences in the document) from a retrieved ontology and thereby determining a medical topic or domain that the retrieved ontology belongs to, Shah is not expressive on this determination of medical topic/domain specifically occurring when said value associated with the keywords surpasses a certain value or the value associated with the keywords specifically relating to a confidence level as required in the limitations found in the Claim above.

However, Boloor discloses:
wherein if the value associated with the keywords from the retrieved ontology is above a predetermined value the data record is validated to belong to the domain of the keywords in the retrieved ontology (See Boloor Par [0052] which discloses utilizing Latent Semantic Analysis to produce a latent semantic index over the medical corpus, that which captures “topics” as they occur in the corpus and further describes that an LSA similarity is computed between the terms in the query and the terms associated with the result in the LSA index and LSA searching may incorporate pair-wise matching of each CUI from each note in the EMR with all CUIs in the input. For example, LSA recognizes statistical association between two entities such as words, CUIs, or terms, based on their occurrence in the corpus of a document such as confidence measures, frequencies, strengths, relationships, etc. and therefore constitutes calculating a value associated with keyword from a retrieved ontology; See Boloor Par [0053]-[0055] which specifically discloses comparing the results having a score that surpasses a predetermined threshold, that which is then used to identify and extract a variety of measures of semantic match, medical relationship strength, and other criteria, the score of which may be determined for the results based on the degree of semantic match of the results to the query thereby validating that the data record belongs to a specific, retrieved ontology, medical relationship, semantic match, etc.);
wherein the processor is configured to validate the data record by calculating a confidence score based on the presence of keywords in the data record from the retrieved ontology, wherein the confidence score is above a predefined score the data record is validated to belong to the domain of the keywords in the retrieved ontology (See Boloor Par [0052] which discloses utilizing Latent Semantic Analysis to produce a latent semantic index over the medical corpus, that which captures “topics” as they occur in the corpus and further describes that an LSA similarity is computed between the terms in the query and the terms associated with the result in the LSA index and LSA searching may incorporate pair-wise matching of each CUI from each note in the EMR with all CUIs in the input. For example, LSA recognizes statistical association between two entities such as words, CUIs, or terms, based on their occurrence in the corpus of a document such as confidence measures, frequencies, strengths, relationships, etc. and therefore constitutes calculating a value associated with keyword from a retrieved ontology; See Boloor Par [0053]-[0058] which specifically discloses comparing the results having a score that surpasses a predetermined threshold, that which is then used to identify and extract a variety of measures of semantic match, medical relationship strength, and other criteria, the score of which may be determined for the results based on the degree of semantic match of the results to the query thereby validating that the data record belongs to a specific, retrieved ontology, medical relationship, semantic match, etc.).
The disclosure of Boloor is directly applicable to the disclosure of Shah because both disclosures share limitations and capabilities.  Namely, they are both directed towards ontological and semantic processing of electronic medical records to determine topics, diagnoses, or other relevant medical information for a patient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Shah as it relates to calculating a value associated with keywords from a retrieved ontology and thereby determining a medical topic or domain that the retrieved ontology belongs, to further specifically include the value associated with the keywords specifically relating to a confidence level and the determination of medical topic/domain specifically occurring when said value associated with the keywords surpasses a certain value/threshold, as disclosed by Boloor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Shah to further specifically include the value associated with the keywords specifically relating to a confidence level and the determination of medical topic/domain specifically occurring when said value associated with the keywords surpasses a certain value/threshold, as disclosed by Boloor, because this allows the system to determine a degree of semantic match, medical relationship strength, or other criteria, that which is used to efficiently sift through all potentially relevant results and thereby extract the particularly relevant portions that relate to the patient, diagnosis, disease, clinical note, etc.

Claim 2 –
Regarding Claim 2, Shah and Boloor disclose the system of Claim 1 in its entirety.  Shah further discloses a system, wherein:
the predefined data type comprises:
experimental reports (See Shah Par [0027] and Par [0036] which discloses receiving one or more data records and metadata associated with the one or more data records and further corresponding to difference sources such as lab tests or experimental reports);
Shah and Boloor do not explicitly disclose the predefined data type comprising:
publications
research articles.
However, Shah Par [0027] and Par [0036] discloses receiving one or more data records and metadata associated with the one or more data records and further corresponding to difference sources such as doctor’s visits, lab tests or experimental reports, hospital stays, clinical trials, patient problems, patient’s health information, patient habits, patient medical history, patient appointments, patient medical insurance, patient medical bills status, or any other information.  Therefore, while Shah does not explicitly disclose publications or research articles being one of the predefined data types of the data records being received, the sources of data records being related to lab tests, doctor’s visits, clinical trials, patient medical history, etc. are understood to typically constitute documents related to publications and research articles.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Shah and Boloor to specifically include these types of documents to serve as a predefined data type, based on the sources of data that are provided in Shah.

Claim 3 –
Regarding Claim 3, Shah and Boloor disclose the system of Claim 1 in its entirety.  Shah and Boloor does not further explicitly disclose a system, wherein:
the one or more value features extracted from the validated data record is one of:
genetic association score (Applicant defines this as probability of change in genetic variant associated with a disease or trait);
somatic association score (Applicant defines this as probability of change or mutations in sexual hormones, ovule, sperms, etc.);
specifically targeted experimental records mapping to a predetermined entity.
However, Shah Par [0068] discloses the master data and the metadata being validated with machine learning systems and the machine learning systems applying contextual and linguistic techniques with the use of a language cue engine, and repeat behavior/levels or occurrences of certain words in the master data and metadata.  Therefore, some type of value feature is extracted from the validated data record (in this case repeat behavior/levels of occurrence of certain words).  Furthermore, Shah Par [0028] discloses that the type of data record includes, lab tests, doctor’s visits, patient problems, patient health information, clinical trials, and patient medical history, amongst others.  So while Shah does not explicitly disclose that the value feature being extracted is one of probability of genetic mutation, probability of somatic mutation, or specifically targeted experimental records mapping to a predetermined entity, the data record types of lab tests, doctor’s visits, patient problems, patient health information, clinical trials, and patient medical history, inherently contain factors relating to genetic mutation, somatic mutation, or specifically targeted experimental records.  Patient health information and patient medical history typically contains information that is related to genetic mutation or somatic mutation.  Patient lab tests and patient clinical trials contain information that is related to specifically-targeted experimental records of a predetermined entity.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combined disclosure of Shah and Boloor regarding the value feature(s) being extracted by the system, which is already disclosed by Shah, to specifically be related to the probability of genetic mutation, probability of somatic mutation, or specifically targeted experimental records of a predetermined entity which is inherently present in the types of data records being extracted, as already disclosed by Shah.

Claim 5 –
Regarding Claim 5, Shah and Boloor disclose the system of Claim 1 in its entirety.  Shah further discloses a system, wherein:
the cryptographic ledger is a distributed ledger (See Shah Par [0034] which discloses that the records database may be blockchain configured which constitutes a system wherein each block contains a cryptographic hash of the previous block and a timestamp and the blockchain system providing access to distributed ledgers to maintain secure exchange).

Claim 6 –
Regarding Claim 6, Shah and Boloor disclose the system of Claim 1 in its entirety.  Shah further discloses a system, wherein:
the processor is configured to validate the data record by:
determining a pre-existing association for the extracted one or more value features of the data record (See Shah Par [0009] which discloses the taxonomies being defined in a computerized format such as a computerized category profile and includes digitally stored terms with associated identifiers indicative of certain terms within the taxonomy; See Shah Par [0068] which discloses the metadata and the master data being clustered by the machine learning system, around certain topics or hierarchies identified based on repeat behavior of words in the corpus of the master data and metadata to depict relative occurrences of the fields and elements defined by repeat words; See Shah Par [0051]-[0052] which discloses a master data validation system for determining and validating a unified view of the entire health data stored in or associated with the records based on varying factors such as NLP capabilities and hierarchies; See Shah Par [0068] which discloses the master data and the metadata being validated with machine learning systems and the machine learning systems applying contextual and linguistic techniques with the use of a language cue engine, and repeat behavior/levels or occurrences of certain words in the master data and metadata).

Claim 8 –
Regarding Claim 8, Shah discloses a method for secure drug discovery information processing over a blockchain based platform, the method comprising:
receiving a data record comprising drug discovery information, from a plurality of data records and a metadata associated with the data record from a database, wherein drug discovery information is indicative of an unknown drug, pathway, target, disease and inter-relationships therebetween, intended for use in diagnosis, cure, mitigation, or prevention of a disease, wherein the data record corresponds to one of a predefined data type recognized by the blockchain based platform (See Shah Par [0005] which discloses receiving medical and demographic records of patients, which include a variety of information including, demographic information, medical history, diagnostic/pathology reports, medical reports or prescriptions, or other information for purposes of billing, historical assessments, future care taking in terms of treatment, such as medicine included in treatment, etc.; See Shah Par [0027]-[0028] and Par [0036] which discloses receiving one or more data records and metadata associated with the one or more data records and further corresponding to difference sources such as doctor’s visits, lab tests or experimental reports, hospital stays, clinical trials, patient problems, patient’s health information, patient habits, patient medical history, patient appointments, patient medical insurance, patient medical bills status, or any other information; therefore Shah specifically makes mention of clinical trials & experimental reports or lab tests information relating to drug, treatment pathways, or diseases/ailments of the patient, and in Shah makes mention in Par [0005] of the varying reports for patients, medical reports, prescriptions, etc. being able to be used for historical assessments, future care taking, and ongoing medical or health assessment or treatment, which is understood to read on being indicative inter-relationships between drugs/medicines, treatments, and diseases of a patient);
retrieving one or more ontologies from amongst a plurality of ontologies, based on the metadata of the data record (See Shah Par [0036] which discloses natural language processing capabilities being created, in accordance with the metadata learned from the database drivers and the blockchain system; Se Shah Par [0009] which discloses digitally stored taxonomies/ontologies for determining comparable terms for natural language processing efforts);
measuring a term frequency of keywords in the retrieved ontology against a term frequency of keywords in the data record (See Shah Par [0009] which discloses the taxonomies being defined in a computerized format such as a computerized category profile and includes digitally stored terms with associated identifiers indicative of certain terms within the taxonomy; See Shah Par [0068] which discloses the metadata and the master data being clustered by the machine learning system, around certain topics or hierarchies identified based on repeat behavior of words in the corpus of the master data and metadata to depict relative occurrences of the fields and elements defined by repeat words);
validating the data record to identify a domain associated with the data record (See Shah Par [0051]-[0052] which discloses a master data validation system for determining and validating a unified view of the entire health data stored in or associated with the records based on varying factors such as NLP capabilities and hierarchies; See Shah Par [0055]-[0056] which discloses the system identifying concepts that are related to certain alphanumeric characters and thereby an ontology being developed, that which contains medical concepts with hierarchies and other domain relationships between; See Shah Par [0068] which discloses the master data and the metadata being validated with machine learning systems and the machine learning systems applying contextual and linguistic techniques with the use of a language cue engine, and repeat behavior/levels or occurrences of certain words in the master data and metadata), 
wherein the keywords from the retrieved ontology which are mapped by the keywords in the data record have a value associated (See Shah Par [0055]-[0056] which discloses the system identifying concepts that are related to certain alphanumeric characters and thereby an ontology being developed, that which contains medical concepts with hierarchies and other domain relationships between; See Shah Par [0068] which discloses the master data and the metadata being validated with machine learning systems and the machine learning systems applying contextual and linguistic techniques with the use of a language cue engine, and repeat behavior/levels or occurrences of certain words in the master data and metadata), 
wherein the value is based on the number of times the keywords are mapped (See Shah Par [0068] which discloses the master data and the metadata being validated with machine learning systems and the machine learning systems applying contextual and linguistic techniques with the use of a language cue engine, and repeat behavior/levels or occurrences of certain words in the master data and metadata), and 
extracting one or more value features from the validated data record to determine an association of the data record to a node in a network map of stages of a drug discovery process (See Shah Par [0005] which discloses receiving medical and demographic records of patients, which include a variety of information including, demographic information, medical history, diagnostic/pathology reports, medical reports or prescriptions, or other information for purposes of billing, historical assessments, future care taking in terms of treatment, such as medicine or drugs included in treatment, etc.; See Shah Par [0009] which discloses the learning system using semantics learning appliances that perform mapping of the inflowing unstructured or semi-structured dataset with the structured computerized dataset and further transmitting said structured computerized dataset at least in part from said blockchain configured records database to said first data provider through digital transmission);
creating the network map using associations within the plurality of data records (See Shah Par [0032] which discloses a social networking platform that can create a complex mapping of fields and elements for transformation to a unified structure as per records database requirements and host this information to various clinical data providers where they may store and updated information)
wherein the network map is modified to include new findings related to new drug discovery and associations related to the new findings within the network map (See Shah Par [0032] which discloses a social networking platform that can create a complex mapping of fields and elements for transformation to a unified structure as per records database requirements and host this information to various clinical data providers where they may store and update information and further provides a platform for hosting information related to one or more clinical data providers of that match certain queries or proxies associated with the variety of data collected; furthermore, the broadest reasonable interpretation of “new findings related to new drug discovery and associations related to the new findings within the network map” is understood to include any new elements/information, contacts, etc., associated with a new drug discovery and/or drug association; Therefore, see Shah Par [0034] which specifically states that the distributed nature of the blockchain configured digital ecosystem allows for shared data which provides near real-time updates across a network accessible to all authorized entities);
displaying the network map on a graphical user interface (See Shah Par [0009] which discloses the learning system using semantics learning appliances that perform mapping of the inflowing unstructured or semi-structured dataset with the structured computerized dataset and further transmitting said structured computerized dataset at least in part from said blockchain configured records database to said first data provider through digital transmission; See Shah Par [0077] which discloses displaying accessed data on a display device as well as a configurable appliance that contains scripts and plugins and APIs to allow presentation of said data, thereby constituting a GUI);
generating a hash of the data record, the metadata and the determined associated of the data record to the node in the network map (See Shah Par [0034] which discloses that the records database may be blockchain configured which constitutes a system wherein each block contains a cryptographic hash of the previous block and a timestamp and the blockchain system providing access to distributed ledgers to maintain secure exchange;  Furthermore, Par [0082] which discloses auto-hashing the review interactions at any required interval (at the data record level, metadata level, association level, etc.) to compartmentalize the documents and ensure security of the data records/interactions with the data record), See Shah Par [0034] which discloses that the records database may be blockchain configured which constitutes a system wherein each block contains a cryptographic hash of the previous block and a timestamp and the blockchain system providing access to distributed ledgers to maintain secure exchange;  Furthermore, Par [0082] which discloses auto-hashing the review interactions at any required interval (at the data record level, metadata level, association level, etc.) to compartmentalize the documents and ensure security of the data records/interactions with the data record), 
wherein the hash is different for the data record, the metadata and the determined association of the data record (See Shah Par [0034] which discloses that the records database may be blockchain configured which constitutes a system wherein each block contains a cryptographic hash of the previous block and a timestamp and the blockchain system providing access to distributed ledgers to maintain secure exchange;  Furthermore, Par [0082] which discloses auto-hashing the review interactions at any required interval (at the data record level, metadata level, association level, etc.) to compartmentalize the documents and ensure security of the data records/interactions with the data record), 
wherein the hash is generated using hash generation algorithms (See Shah Par [0034] which discloses that the records database may be blockchain configured which constitutes a system wherein each block contains a cryptographic hash of the previous block and a timestamp and the blockchain system providing access to distributed ledgers to maintain secure exchange;  Furthermore, Par [0082] which discloses auto-hashing the review interactions at any required interval (at the data record level, metadata level, association level, etc.) to compartmentalize the documents and ensure security of the data records/interactions with the data record); and
storing the hash of the data record on a cryptographic ledger associated with the blockchain platform along with a timestamp (See Shah Par [0034] which discloses that the records database may be blockchain configured which is understood to constitute a system wherein each block contains a cryptographic hash of the previous block and a timestamp associated with each data record;  See Shah Par [0082] which discloses the data store auto-hashing review interaction at any required interval and storing the hashes in the records database/blockchain system, which is understood to be stored within the cryptographic, distributed ledger of the blockchain system), wherein
the blockchain platform is configured to store the hash of the data record to secure the data record (See Shah Par [0034] which discloses that the records database may be blockchain configured which is understood to constitute a system wherein each block contains a cryptographic hash of the previous block and a timestamp associated with each data record;  See Shah Par [0082] which discloses the data store auto-hashing review interaction at any required interval and storing the hashes in the records database/blockchain system, which is understood to be stored within the cryptographic, distributed ledger of the blockchain system).
While Shah discloses calculating a value associated with keywords (such as number of occurrences in the document) from a retrieved ontology and thereby determining a medical topic or domain that the retrieved ontology belongs to, Shah is not expressive on this determination of medical topic/domain specifically occurring when said value associated with the keywords surpasses a certain value or the value associated with the keywords specifically relating to a confidence level as required in the limitations found in the Claim above.

However, Boloor discloses:
wherein if the value associated with the keywords from the retrieved ontology is above a predetermined value the data record is validated to belong to the domain of the keywords in the retrieved ontology (See Shah Par [0051]-[0052] which discloses a master data validation system for determining and validating a unified view of the entire health data stored in or associated with the records based on varying factors such as NLP capabilities and hierarchies; See Shah Par [0068] which discloses the master data and the metadata being validated with machine learning systems and the machine learning systems applying contextual and linguistic techniques with the use of a language cue engine, and repeat behavior/levels or occurrences of certain words in the master data and metadata);
wherein the processor is configured to validate the data record by calculating a confidence score based on the presence of keywords in the data record from the retrieved ontology, wherein if the confidence score is above a predefined score the data record is validated to belong to the domain of the keywords in the retrieved ontology (See Boloor Par [0052] which discloses utilizing Latent Semantic Analysis to produce a latent semantic index over the medical corpus, that which captures “topics” as they occur in the corpus and further describes that an LSA similarity is computed between the terms in the query and the terms associated with the result in the LSA index and LSA searching may incorporate pair-wise matching of each CUI from each note in the EMR with all CUIs in the input. For example, LSA recognizes statistical association between two entities such as words, CUIs, or terms, based on their occurrence in the corpus of a document such as confidence measures, frequencies, strengths, relationships, etc. and therefore constitutes calculating a value associated with keyword from a retrieved ontology; See Boloor Par [0053]-[0058] which specifically discloses comparing the results having a score that surpasses a predetermined threshold, that which is then used to identify and extract a variety of measures of semantic match, medical relationship strength, and other criteria, the score of which may be determined for the results based on the degree of semantic match of the results to the query thereby validating that the data record belongs to a specific, retrieved ontology, medical relationship, semantic match, etc.).
The disclosure of Boloor is directly applicable to the disclosure of Shah because both disclosures share limitations and capabilities.  Namely, they are both directed towards ontological and semantic processing of electronic medical records to determine topics, diagnoses, or other relevant medical information for a patient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Shah as it relates to calculating a value associated with keywords from a retrieved ontology and thereby determining a medical topic or domain that the retrieved ontology belongs, to further specifically include the value associated with the keywords specifically relating to a confidence level and the determination of medical topic/domain specifically occurring when said value associated with the keywords surpasses a certain value/threshold, as disclosed by Boloor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Shah to further specifically include the value associated with the keywords specifically relating to a confidence level and the determination of medical topic/domain specifically occurring when said value associated with the keywords surpasses a certain value/threshold, as disclosed by Boloor, because this allows the system to determine a degree of semantic match, medical relationship strength, or other criteria, that which is used to efficiently sift through all potentially relevant results and thereby extract the particularly relevant portions that relate to the patient, diagnosis, disease, clinical note, etc.

Claim 9 –
Regarding Claim 9, Shah and Boloor disclose the method of Claim 8 in its entirety.  Shah further discloses a method, wherein:
the predefined data type comprises:
experimental reports (See Shah Par [0027] and Par [0036] which discloses receiving one or more data records and metadata associated with the one or more data records and further corresponding to difference sources such as lab tests or experimental reports);

Shah and Boloor do not explicitly disclose the predefined data type comprising:
publications
research articles.
However, Shah Par [0027] and Par [0036] discloses receiving one or more data records and metadata associated with the one or more data records and further corresponding to difference sources such as doctor’s visits, lab tests or experimental reports, hospital stays, clinical trials, patient problems, patient’s health information, patient habits, patient medical history, patient appointments, patient medical insurance, patient medical bills status, or any other information.  Therefore, while Shah does not explicitly disclose publications or research articles being one of the predefined data types of the data records being received, the sources of data records being related to lab tests, doctor’s visits, clinical trials, patient medical history, etc. are understood to typically constitute documents related to publications and research articles.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Shah and Boloor to specifically include these types of documents.

Claim 10 –
Regarding Claim 10, Shah and Boloor disclose the method of Claim 8 in its entirety.  Shah and Boloor do not further explicitly disclose a method, wherein:
the one or more value features extracted from the validated data record is one of:
genetic association score (Applicant defines this as probability of change in genetic variant associated with a disease or trait);
somatic association score (Applicant defines this as probability of change or mutations in sexual hormones, ovule, sperms, etc.);
specifically targeted experimental records mapping to a predetermined entity.

However, Shah Par [0068] discloses the master data and the metadata being validated with machine learning systems and the machine learning systems applying contextual and linguistic techniques with the use of a language cue engine, and repeat behavior/levels or occurrences of certain words in the master data and metadata.  Therefore, some type of value feature is extracted from the validated data record (in this case repeat behavior/levels of occurrence of certain words).  Furthermore, Shah Par [0028] discloses that the type of data record includes, lab tests, doctor’s visits, patient problems, patient health information, clinical trials, and patient medical history, amongst others.  So while Shah does not explicitly disclose that the value feature being extracted is one of probability of genetic mutation, probability of somatic mutation, or specifically targeted experimental records mapping to a predetermined entity, the data record types of lab tests, doctor’s visits, patient problems, patient health information, clinical trials, and patient medical history, inherently contain factors relating to genetic mutation, somatic mutation, or specifically targeted experimental records.  Patient health information and patient medical history typically contains information that is related to genetic mutation or somatic mutation.  Patient lab tests and patient clinical trials contain information that is related to specifically-targeted experimental records of a predetermined entity.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combined disclosure of Shah and Boloor regarding the value feature(s) being extracted by the system, which is already disclosed by Shah, to specifically be related to the probability of genetic mutation, probability of somatic mutation, or specifically targeted experimental records of a predetermined entity which is inherently present in the types of data records being extracted, as already disclosed by Shah.

Claim 12 –
Regarding Claim 12, Shah and Boloor disclose the method of Claim 8 in its entirety.  Shah further discloses a method, wherein:
the cryptographic ledger is a distributed ledger (See Shah Par [0034] which discloses that the records database may be blockchain configured which constitutes a system wherein each block contains a cryptographic hash of the previous block and a timestamp and the blockchain system providing access to distributed ledgers to maintain secure exchange).

Claim 13 –
Regarding Claim 13, Shah and Boloor disclose the method of Claim 8 in its entirety.  Shah further discloses a method, wherein:
validating the data record comprises:
determining a pre-existing association for the extracted one or more value features of the data record (See Shah Par [0009] which discloses the taxonomies being defined in a computerized format such as a computerized category profile and includes digitally stored terms with associated identifiers indicative of certain terms within the taxonomy; See Shah Par [0068] which discloses the metadata and the master data being clustered by the machine learning system, around certain topics or hierarchies identified based on repeat behavior of words in the corpus of the master data and metadata to depict relative occurrences of the fields and elements defined by repeat words; See Shah Par [0051]-[0052] which discloses a master data validation system for determining and validating a unified view of the entire health data stored in or associated with the records based on varying factors such as NLP capabilities and hierarchies; See Shah Par [0068] which discloses the master data and the metadata being validated with machine learning systems and the machine learning systems applying contextual and linguistic techniques with the use of a language cue engine, and repeat behavior/levels or occurrences of certain words in the master data and metadata).

Claim 15 –
Regarding Claim 15, Shah discloses a computer-readable medium containing program instructions for execution on a computer system, which when executed by a computer, cause the computer to perform a method, wherein:
the method is implemented via a system comprising:
receiving a data record comprising drug discovery information, from a plurality of data records and a metadata associated with the data record from a database, wherein drug discovery information is indicative of an unknown drug, pathway, target, disease and inter-relation therebetween, intended for use in diagnosis, cure, mitigation, or prevention of a disease, wherein the data record corresponds to one of a predefined data type recognized by the blockchain based platform (See Shah Par [0005] which discloses receiving medical and demographic records of patients, which include a variety of information including, demographic information, medical history, diagnostic/pathology reports, medical reports or prescriptions, or other information for purposes of billing, historical assessments, future care taking in terms of treatment, such as medicine included in treatment, etc.; See Shah Par [0027]-[0028] and Par [0036] which discloses receiving one or more data records and metadata associated with the one or more data records and further corresponding to difference sources such as doctor’s visits, lab tests or experimental reports, hospital stays, clinical trials, patient problems, patient’s health information, patient habits, patient medical history, patient appointments, patient medical insurance, patient medical bills status, or any other information; therefore Shah specifically makes mention of clinical trials & experimental reports or lab tests information relating to drug, treatment pathways, or diseases/ailments of the patient, and in Shah makes mention in Par [0005] of the varying reports for patients, medical reports, prescriptions, etc. being able to be used for historical assessments, future care taking, and ongoing medical or health assessment or treatment, which is understood to read on being indicative inter-relationships between drugs/medicines, treatments, and diseases of a patient);
retrieving one or more ontologies from amongst a plurality of ontologies, based on the metadata of the data record (See Shah Par [0036] which discloses natural language processing capabilities being created, in accordance with the metadata learned from the database drivers and the blockchain system; Se Shah Par [0009] which discloses digitally stored taxonomies/ontologies for determining comparable terms for natural language processing efforts);
measuring a term frequency of keywords in the retrieved ontology against a term frequency of keywords in the data record (See Shah Par [0009] which discloses the taxonomies being defined in a computerized format such as a computerized category profile and includes digitally stored terms with associated identifiers indicative of certain terms within the taxonomy; See Shah Par [0068] which discloses the metadata and the master data being clustered by the machine learning system, around certain topics or hierarchies identified based on repeat behavior of words in the corpus of the master data and metadata to depict relative occurrences of the fields and elements defined by repeat words);
validating the data record to identify a domain associated with the data record (See Shah Par [0051]-[0052] which discloses a master data validation system for determining and validating a unified view of the entire health data stored in or associated with the records based on varying factors such as NLP capabilities and hierarchies; See Shah Par [0055]-[0056] which discloses the system identifying concepts that are related to certain alphanumeric characters and thereby an ontology being developed, that which contains medical concepts with hierarchies and other domain relationships between; See Shah Par [0068] which discloses the master data and the metadata being validated with machine learning systems and the machine learning systems applying contextual and linguistic techniques with the use of a language cue engine, and repeat behavior/levels or occurrences of certain words in the master data and metadata), 
wherein the keywords from the retrieved ontology which are mapped by the keywords in the data record have a value associated (See Shah Par [0055]-[0056] which discloses the system identifying concepts that are related to certain alphanumeric characters and thereby an ontology being developed, that which contains medical concepts with hierarchies and other domain relationships between; See Shah Par [0068] which discloses the master data and the metadata being validated with machine learning systems and the machine learning systems applying contextual and linguistic techniques with the use of a language cue engine, and repeat behavior/levels or occurrences of certain words in the master data and metadata), 
wherein the value is based on the number of times the keywords are mapped (See Shah Par [0068] which discloses the master data and the metadata being validated with machine learning systems and the machine learning systems applying contextual and linguistic techniques with the use of a language cue engine, and repeat behavior/levels or occurrences of certain words in the master data and metadata), and 
extracting one or more value features from the validated data record to determine an association of the data record to a node in a network map of stages of a drug discovery process (See Shah Par [0005] which discloses receiving medical and demographic records of patients, which include a variety of information including, demographic information, medical history, diagnostic/pathology reports, medical reports or prescriptions, or other information for purposes of billing, historical assessments, future care taking in terms of treatment, such as medicine or drugs included in treatment, etc.; See Shah Par [0009] which discloses the learning system using semantics learning appliances that perform mapping of the inflowing unstructured or semi-structured dataset with the structured computerized dataset and further transmitting said structured computerized dataset at least in part from said blockchain configured records database to said first data provider through digital transmission);
create the network map using associations within the plurality of data records (See Shah Par [0032] which discloses a social networking platform that can create a complex mapping of fields and elements for transformation to a unified structure as per records database requirements and host this information to various clinical data providers where they may store and updated information)
wherein the network map is modified to include new findings related to new drug discovery and associations related to the new findings within the network map (See Shah Par [0032] which discloses a social networking platform that can create a complex mapping of fields and elements for transformation to a unified structure as per records database requirements and host this information to various clinical data providers where they may store and update information and further provides a platform for hosting information related to one or more clinical data providers of that match certain queries or proxies associated with the variety of data collected; furthermore, the broadest reasonable interpretation of “new findings related to new drug discovery and associations related to the new findings within the network map” is understood to include any new elements/information, contacts, etc., associated with a new drug discovery and/or drug association; Therefore, see Shah Par [0034] which specifically states that the distributed nature of the blockchain configured digital ecosystem allows for shared data which provides near real-time updates across a network accessible to all authorized entities);
generating a hash of the data record, the metadata and the determined associated of the data record to the node in the network map (See Shah Par [0034] which discloses that the records database may be blockchain configured which constitutes a system wherein each block contains a cryptographic hash of the previous block and a timestamp and the blockchain system providing access to distributed ledgers to maintain secure exchange;  Furthermore, Par [0082] which discloses auto-hashing the review interactions at any required interval (at the data record level, metadata level, association level, etc.) to compartmentalize the documents and ensure security of the data records/interactions with the data record), See Shah Par [0034] which discloses that the records database may be blockchain configured which constitutes a system wherein each block contains a cryptographic hash of the previous block and a timestamp and the blockchain system providing access to distributed ledgers to maintain secure exchange;  Furthermore, Par [0082] which discloses auto-hashing the review interactions at any required interval (at the data record level, metadata level, association level, etc.) to compartmentalize the documents and ensure security of the data records/interactions with the data record), 
wherein the hash is different for the data record, the metadata and the determined association of the data record (See Shah Par [0034] which discloses that the records database may be blockchain configured which constitutes a system wherein each block contains a cryptographic hash of the previous block and a timestamp and the blockchain system providing access to distributed ledgers to maintain secure exchange;  Furthermore, Par [0082] which discloses auto-hashing the review interactions at any required interval (at the data record level, metadata level, association level, etc.) to compartmentalize the documents and ensure security of the data records/interactions with the data record), 
wherein the hash is generated using hash generation algorithms (See Shah Par [0034] which discloses that the records database may be blockchain configured which constitutes a system wherein each block contains a cryptographic hash of the previous block and a timestamp and the blockchain system providing access to distributed ledgers to maintain secure exchange;  Furthermore, Par [0082] which discloses auto-hashing the review interactions at any required interval (at the data record level, metadata level, association level, etc.) to compartmentalize the documents and ensure security of the data records/interactions with the data record); and
storing the hash of the data record on a cryptographic ledger associated with the blockchain platform along with a timestamp (See Shah Par [0034] which discloses that the records database may be blockchain configured which is understood to constitute a system wherein each block contains a cryptographic hash of the previous block and a timestamp associated with each data record;  See Shah Par [0082] which discloses the data store auto-hashing review interaction at any required interval and storing the hashes in the records database/blockchain system, which is understood to be stored within the cryptographic, distributed ledger of the blockchain system), wherein
the blockchain platform is configured to store the hash of the data record to secure the data record (See Shah Par [0034] which discloses that the records database may be blockchain configured which is understood to constitute a system wherein each block contains a cryptographic hash of the previous block and a timestamp associated with each data record;  See Shah Par [0082] which discloses the data store auto-hashing review interaction at any required interval and storing the hashes in the records database/blockchain system, which is understood to be stored within the cryptographic, distributed ledger of the blockchain system).
While Shah discloses calculating a value associated with keywords (such as number of occurrences in the document) from a retrieved ontology and thereby determining a medical topic or domain that the retrieved ontology belongs to, Shah is not expressive on this determination of medical topic/domain specifically occurring when said value associated with the keywords surpasses a certain value or the value associated with the keywords specifically relating to a confidence level as required in the limitations found in the Claim above.

However, Boloor discloses:
wherein if the value associated with the keywords from the retrieved ontology is above a predetermined value the data record is validated to belong to the domain of the keywords in the retrieved ontology (See Shah Par [0051]-[0052] which discloses a master data validation system for determining and validating a unified view of the entire health data stored in or associated with the records based on varying factors such as NLP capabilities and hierarchies; See Shah Par [0068] which discloses the master data and the metadata being validated with machine learning systems and the machine learning systems applying contextual and linguistic techniques with the use of a language cue engine, and repeat behavior/levels or occurrences of certain words in the master data and metadata);
wherein the processor is configured to validate the data record by calculating a confidence score based on the presence of keywords in the data record from the retrieved ontology, wherein if the confidence score is above a predefined score the data record is validated to belong to the domain of the keywords in the retrieved ontology (See Boloor Par [0052] which discloses utilizing Latent Semantic Analysis to produce a latent semantic index over the medical corpus, that which captures “topics” as they occur in the corpus and further describes that an LSA similarity is computed between the terms in the query and the terms associated with the result in the LSA index and LSA searching may incorporate pair-wise matching of each CUI from each note in the EMR with all CUIs in the input. For example, LSA recognizes statistical association between two entities such as words, CUIs, or terms, based on their occurrence in the corpus of a document such as confidence measures, frequencies, strengths, relationships, etc. and therefore constitutes calculating a value associated with keyword from a retrieved ontology; See Boloor Par [0053]-[0058] which specifically discloses comparing the results having a score that surpasses a predetermined threshold, that which is then used to identify and extract a variety of measures of semantic match, medical relationship strength, and other criteria, the score of which may be determined for the results based on the degree of semantic match of the results to the query thereby validating that the data record belongs to a specific, retrieved ontology, medical relationship, semantic match, etc.).
The disclosure of Boloor is directly applicable to the disclosure of Shah because both disclosures share limitations and capabilities.  Namely, they are both directed towards ontological and semantic processing of electronic medical records to determine topics, diagnoses, or other relevant medical information for a patient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Shah as it relates to calculating a value associated with keywords from a retrieved ontology and thereby determining a medical topic or domain that the retrieved ontology belongs, to further specifically include the value associated with the keywords specifically relating to a confidence level and the determination of medical topic/domain specifically occurring when said value associated with the keywords surpasses a certain value/threshold, as disclosed by Boloor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Shah to further specifically include the value associated with the keywords specifically relating to a confidence level and the determination of medical topic/domain specifically occurring when said value associated with the keywords surpasses a certain value/threshold, as disclosed by Boloor, because this allows the system to determine a degree of semantic match, medical relationship strength, or other criteria, that which is used to efficiently sift through all potentially relevant results and thereby extract the particularly relevant portions that relate to the patient, diagnosis, disease, clinical note, etc.


Response to Arguments
Applicant's arguments filed 11 August 2022 have been fully considered but they are not persuasive.
Regarding 35 U.S.C. 101 rejections of Claims 1-3, 5-6, 8-10, 12-13, & 15, Applicant argues on pp. 7-9 of Arguments/Remarks that the additional element(s) found in the newly amended Claims represent a particular solution to a problem or a particular way to achieve a desired outcome, and therefore integrate the recited judicial exception into a practical application.  In particular, Applicant argues that Claim 1 invokes a practical application of the alleged abstract idea at least by the recited blockchain processing systems and/or the newly cited creation of the network map using associations within plurality of data records and modifying new findings related to new drug discovery and associations related to the new findings, which provides a clear solution to the technical problem of “drug discovery in a secure manner” (pp. 9 of Arguments/Remarks). Examiner respectfully disagrees with Applicant’s arguments.  While Applicant points to specific portions of Applicant’s specification such as Spec [0004]-[0005] & [0022]-[0023] for particular technical problems found in the art of drug discovery and some general technical improvements, it remains unclear how the embodiments found within the Claims directly result in the technical improvement discussed in Spec [0022]-[0023].  For instance, Applicant generally states in Spec [0022]-[0023] that the system accelerates drug discovery process, but doesn’t necessarily identify the specific embodiments, components, functioning, etc. that directly result in this acceleration.  Further, Applicant generally states in Spec [0022]-[0023]  that the blockchain-based platform provides a mechanism for secure and validated data record associations.  However, the recitation of a blockchain platform and the functions of said platform in the Claims seem to simply amount to limitations to apply the recited abstract idea but for recitation of generic computer components, as it is seen in the relevant, cited prior art that blockchain platforms and/or measures of security are known, such as for purposes of HIPAA compliance which requires secure communications of sensitive patient information.  The Claims, as instantly drafted, do not point towards a new or improved blockchain system, but instead points towards the implementation of existing drug discovery information processing on already-known and existing blockchain infrastructure.  Furthermore, it remains unclear how displaying a network map on a graphical user interface results in a practical application of the recited abstract idea.  Displaying a network map on a graphical user interface amounts to simply using any generic user interface as a tool.  That is, the recitation of simply displaying a computerized element on a user interface does not necessarily integrate the step of “extract one or more value features from the validated data record to determine an association of the data record to a node in a network map of a drug discovery process” into a practical application, as it merely applies this step using generic technology (i.e. user interface) as a tool.  Therefore, there is a lack of a clear nexus between the technical problems found in Applicant’s Spec [0004]-[0005] and the technical solutions/improvements generally identified in Applicant’s Spec [0022]-[0023] that are argued by Applicant.  Accordingly, the 35 U.S.C. 101 rejections of Claims 1-3, 5-10, & 12-15 are maintained.
Regarding 35 U.S.C. 103 rejections of Claims 1-3, 5-6, 8-10, 12-13, & 15, Applicant argues on pp. 9-11 of Arguments/Remarks that newly amended independent Claims 1, 8, & 15 overcome previous rejections over Shah in view of Boloor.  Examiner agrees with Applicant’s arguments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made over Shah in view of Boloor, which effectively reads on the newly amended portions of the independent Claims, such as “the network map is modified to include new findings related to new drug discovery and associations related to the new findings within the network map” via newly explained/reasoned portions of Shah Par [0032] Shah Par [0034] and “the blockchain platform is configured to store the hash of the data record to secure the data record” via newly explained/reasoned portions of Shah Par [0034] & [0082] as seen above in the ‘Claim Rejections - 35 USC 103’ section of this Office Action. As such,  independent Claims 1, 8, & 15 remain rejected under 35 U.S.C. 103 over Shah in view of Boloor.
Regarding 35 U.S.C. 103 rejections of Claims 1-3, 5-6, 8-10, 12-13, & 15, Applicant argues on pp. 9-11 of Arguments/Remarks that Shah and Boloor do not read on varying portions of the newly amended Claim such as the limitation of “create a network map…” and “display the network map…”.  Examiner respectfully disagrees with Applicant’s arguments.  The broadest reasonable interpretation of a network map as given by the Claims and in light of Applicant’s specification is any existing network map that is update given new associations with a plurality of data records.  Therefore, it is understood by Examiner, that this interpretation includes any network communications that may be updated in real-time, given any newly-received associations with a plurality of patient data records and/or drug discovery.  This equates to any parameters, factors, findings, etc., related to a patient, the patient’s data records, and/or drug discovery efforts as factors for updating a network communications map such that these parameters, factors, findings, etc., and clearly the cited portions of Shah take in patient/drug discovery-related parameters and subsequently update network communications with parties of interest or relevancy in real-time.  Without further limiting definitions of what a network map actually constitutes, e.g. network in terms of communications, network in terms of intelligence or machine learning neural network, etc., the Claims remain broad enough for Shah and Boloor to effectively disclose the limitations therein.  As such, independent Claims 1, 8, & 15 remain rejected under 35 U.S.C. 103 over Shah in view of Boloor.
Regarding 35 U.S.C. 103 rejections of Claims 1-3, 5-6, 8-10, 12-13, & 15, Applicant argues on pp. 11 of Arguments/Remarks that because dependent Claims 2-3, 5-6, 9-10, & 12-13 are dependent from purportedly allowable, independent Claims 1 and 8, respectively, these dependent claims should also be allowable over the art, at least by reason of their respective dependencies.  Examiner respectfully disagrees with Applicant’s arguments.  As addressed above, Claims 1 and 8 remain rejected under 35 U.S.C. 103 over Shah in view of Boloor.  Consequently, Claims 2-3, 5-6, 9-10, & 12-13 are dependent from rejected Claims 1 & 8 and remain rejected under 35 U.S.C. 103 over Shah in view of Boloor.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eberting et al. (U.S. Patent Publication No. 2017/0329922) discloses a system wherein e-commerce offerings for certain medicines, patient services, vaccines, etc., are combined with telemedicine consultations such that a third party provider-patient may be able to provide said e-commerce offerings in view of the results of the telemedicine consultation;
Giordano et al. (U.S. Patent Publication No. 2017/0300627) discloses a system for managing health records such that an electronic ledger stores entries of medical record management events invoked by participants in a distributed computing network such that the network of participants can be viewed, as well as, the management events that have taken place.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER J RASNIC whose telephone number is (571) 270-5801. The examiner can normally be reached M-F 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R. MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        11/04/2022
/Jonathan Ng/Primary Examiner, Art Unit 3619